United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 5, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60586
                          Summary Calendar


MARTIN JAQUEZ-VEGA,

                                Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                Respondent.


                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A91 805 083
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin Jaquez-Vega (Jaquez), a native and citizen of Mexico,

seeks review of the Board of Immigration Appeal’s (BIA) June 3,

2004, decision, which he states affirmed the Immigration Judge’s

(IJ) denial of his motion to reopen the removal proceedings.          The

BIA’s June 3, 2004, decision, however, denied Jaquez’s motion to

reconsider.    Jaquez offers no legal argument relevant to the

BIA’s denial of his motion to reconsider.     Instead, Jaquez’s

brief is devoted to why the IJ erred in denying Jaquez’s motion


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60586
                                  -2-

to reopen the removal proceedings and the BIA’s January 28, 2004,

affirmance of that denial.    Jaquez did not file a petition for

review from the denial of his motion to reopen the removal

proceedings.

     The BIA’s denial of an appeal and its denial of a motion to

reconsider are two separate final orders, each of which require

their own petitions for review.    Stone v. INS, 514 U.S. 386, 394

(1995).    A timely petition for review is a jurisdictional

requirement, and the lack thereof deprives this court of

jurisdiction to review a decision of the BIA.    8 U.S.C.

§ 1252(a)(1), (b)(1); Karimian-Kaklaki v. INS, 997 F.2d 108, 111

(5th Cir. 1993).    Under Stone, this court is without jurisdiction

to review the BIA’s denial of Jaquez’s motion to reopen the

removal proceedings.    See Stone, 514 U.S. at 394.   Furthermore,

by failing to brief any issue relative to the BIA’s denial of his

motion to reconsider, he has waived the only viable appellate

issue.    See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.

1993).    Accordingly, Jaquez’s petition for review is DENIED.